LEASE NO.  BC0709




MASTER LEASE AGREEMENT




This agreement (this "Agreement") is made this   29th  day  of July , 2009,
 between   ACC Capital Corporation (the "Lessor"), with its principal office at
 7109 S High Tech Drive, Suite B, Midvale, UT  84047, and Broadcast
International, Inc._( the "Lessee"), with its principal office located at 7050
Union Park Ave Suite 600, SLC, UT  84047.  A word with an initial letter
capitalized shall have the meaning set forth in this Agreement.




1.

LEASE:




Lessor agrees to lease to Lessee, and Lessee agrees to lease from Lessor, the
equipment ("Equipment") described in any "Equipment Schedule" executed and
delivered by Lessor and Lessee in connection with the Agreement.  The terms and
conditions contained herein and in each Equipment Schedule shall govern the
leasing and use of the Equipment.  In the event of conflict between the
provisions of this Agreement and any Equipment Schedule, the provisions of the
Equipment Schedule shall govern.  Each Equipment Schedule, together with this
Agreement as applied to that Equipment Schedule, shall constitute a separate
lease (a "Lease") and shall be a "finance lease" as that term is defined in
Article 2A of the Uniform Commercial Code as adopted in the prevailing
jurisdiction ("UCC").




2.

ADDITIONAL DEFINITIONS:




a.

"Acceptance Date" means, as to the Equipment designated on any Equipment
Schedule, the date as of which  (i) Lessor has received all documents, duly
completed and executed, which Lessor reasonably deems necessary to ensure
enforceability of Lessor's interests in the transaction represented by the
Equipment Schedule (including but not limited to invoices, the Equipment
Schedule, guaranties, evidence of title sufficient to establish Lessor's
unencumbered ownership of the Equipment, insurance certificates, UCC financing
statements, landlord/mortgagee waivers, property and sales tax information
(including exemptions if applicable), inspection reports, vendor certifications
if required, and applicable riders and addenda), and (ii) Lessor  has received,
at Lessor's option, either (A) a certificate of acceptance of delivery signed by
the Lessee (the "Acceptance Certificate") or (B) confirmation from the
manufacturer or vendor of the Equipment that such Equipment has been installed.
The listing of certain documents in this section shall not preclude Lessor from
requesting additional documents at any time to ensure enforceability of Lessor's
interests hereunder, and Lessee shall promptly comply with any such commercially
reasonable request. Lessor may waive, in writing, any of the requirements of
Subsection (ii) of this Section 2a.




b.

"Commencement Date" means, as to the Equipment designated on any Equipment
Schedule, the first day of the calendar  following the Acceptance Date (unless
the Acceptance Date falls on the first day of the calendar , in which case the
Commencement Date shall be the same date as the Acceptance Date).




c.

"Schedule Date" means, as to any Equipment Schedule, the date of such Equipment
Schedule as stated therein.




d.

"Assignment Date" means, as to the Equipment designated on any particular
Equipment Schedule, the date upon which Lessor shall assign its interests in
such Equipment Schedule, or in any Monthly Rental payable thereunder or in any
Equipment described therein, to any third party, either outright or as security
for Lessor's performance of an obligation.




3.

TERMS OF LEASE:




The "Initial Period" and the "Monthly Rental" payable with respect to each item
of Equipment shall be as stated in the applicable Equipment Schedule.  Lessee
may exercise an "Early Purchase Option" (if provided by, and as described in,
the applicable Equipment Schedule) only by giving Lessor prior written notice of
intent to exercise said option at least 180 days, but not more than 240 days,
before the option date stated in the applicable Equipment Schedule.  If said
written notice is not received by Lessor within the specified period, then the
Early Purchase Option referred to above shall expire.  No notice of intent to
exercise an Early Purchase Option may be revoked without Lessor's prior written
consent.




4.

RENT AND PAYMENT:




a.

Monthly Rental:  As to any Equipment leased hereunder, the "Monthly Rental"
payable by Lessee to Lessor shall be as set forth in the applicable Equipment
Schedule.  The Monthly Rental shall begin on the Commencement Date and shall be
due and payable by Lessee in advance on the first day of each month throughout
the Initial Period and any "Renewal Period," as defined in Section 19m of this
Agreement.  If the Acceptance Date does not fall on the first day of the
calendar , then in








1

Initial           




--------------------------------------------------------------------------------

addition to Monthly Rental, Lessee shall pay "Interim Rental" for the period
from and including the Acceptance Date until the Commencement Date. Interim
Rental shall be due and payable on the Acceptance Date and shall be calculated
according to the following formula: Interim Rental equals Monthly Rental divided
by 30, with that quotient multiplied by the number of days between the
Acceptance Date and the Commencement Date (for example, if the Monthly Rental
were $100 and the Acceptance Date occurred 12 days before the Commencement Date,
Lessee would be obligated to pay $40 in Interim Rental on the Acceptance Date).
Lessee shall pay all Interim Rental and Monthly Rental to Lessor, its successors
or assigns, at Lessor's address set forth above (or as otherwise directed in
writing by Lessor, its successors or assigns), whether or not Lessee has
received any notice that such payment is due.  As of the Commencement Date (or
the Assignment Date, if earlier), Monthly Rental shall be increased
proportionately to the increase in yields of U.S. Treasury Notes (as designated
in the applicable Equipment Schedule) occurring between the Schedule Date and
the Commencement Date (or the Assignment Date, if earlier); and in addition, if
the Assignment Date occurs after the Commencement Date, Monthly Rental shall be
increased as of the Assignment Date proportionately to the increase in yields of
designated U.S. Treasury Notes occurring between the Commencement Date and the
Assignment Date, all as provided in the applicable Equipment Schedule.  In the
event an Equipment Schedule fails to commence for any reason, then at Lessor's
sole election, any advance payments (including but not limited to deposits and
advanced Monthly Rentals) collected by Lessor shall be deemed earned by Lessor
and shall be retained by Lessor as liquidated damages for failure of
commencement, the parties acknowledging that actual damages sustained by failure
of commencement are difficult or impossible to ascertain and that the advance
payments retained are a reasonable estimate of such damages.  Retention of
advance payments shall not release Lessee from any of Lessee's obligations
hereunder.  LESSEE SHALL NOT ABATE, SET OFF, OR DEDUCT ANY AMOUNT OR DAMAGES
FROM OR REDUCE ANY MONTHLY RENTAL FOR ANY REASON WITHOUT THE PRIOR WRITTEN
CONSENT OF LESSOR, ITS SUCCESSORS OR ASSIGNS.




b.

Late Charges:  Late charges on any payments, taxes, or other charges due
hereunder shall accrue at the rate of 10% of the payment amount due per month
(or if such rate shall exceed the maximum rate allowed by law, then at the
highest rate that is permitted to be charged on liquidated amounts after
judgment or at the statutory forbearance rate, whichever is greater) beginning
ten days after the date that such amount was due and continuing until the amount
is paid.  For example, if Monthly Rental were $100 and the Lessee failed to pay
Monthly Rental due in January and February until April of that year, late
charges would be payable in the sum of $70 ($100 times 10% per month times four
months, as to the January Monthly Rental, plus $100 times 10% per month times
three months, as to the February Monthly Rental). Lessee shall pay any late
charges promptly upon Lessor's demand.




5.

TAXES




Lessee shall pay to Lessor an amount equal to all taxes paid, payable or
required to be collected by Lessor and service fees assessed, however
designated, which are levied or based on the Monthly Rental or on the
possession, use, operation, lease, rental, sale, purchase, control or value of
the Equipment, including, without limitation, registration and license fees and
assessments, state and local privilege or excise taxes, sales and use taxes,
personal and other property taxes, and taxes or charges based on gross lease
revenue, but excluding taxes based on Lessor's net income.  Lessor may (but
shall not be obligated to) invoice Lessee for all such taxes and fees in advance
of their payment due date, and Lessee shall promptly remit to Lessor all such
taxes and fees (together with a service charge not to exceed $50, payable to
Lessor) upon receipt of such invoice from Lessor.  Lessee shall pay all
penalties and interest resulting from its failure timely to remit such taxes to
Lessor when invoiced by Lessor.  Lessor (or at Lessor's option, Lessee) shall
file all required sales and use tax and personal property tax returns and
reports concerning the Equipment with all applicable governmental agencies. The
provisions of this section shall survive the expiration or earlier termination
of this Agreement with respect to events occurring before such expiration or
termination.




6.

USE; ALTERATIONS AND ATTACHMENTS:




a.

Acceptance Certificate:  After Lessee receives and inspects any Equipment and is
satisfied that the Equipment is satisfactory, Lessee shall execute and deliver
to Lessor an Acceptance Certificate in a form provided by Lessor; provided,
however, that Lessee's failure to execute and deliver an Acceptance Certificate
for any Equipment shall not affect Lessee's obligations under this Agreement and
the applicable Equipment Schedule.




b.

Unlimited Usage:  Lessee shall be entitled to unlimited usage of the Equipment
during the Initial Period, any Renewal Periods and any extension or renewal
periods approved by Lessor in writing.




c.

Control and Location:  Lessee shall at all times keep the Equipment in its sole
possession and control.  The Equipment shall not be moved from the location
stated in the Equipment Schedule without the prior written consent of Lessor.











2

Initial           




--------------------------------------------------------------------------------

d.

Nature of Use:  Lessee shall cause the Equipment to be installed, used, operated
and, at the termination of the Agreement as to each Equipment Schedule, removed
(i) in accordance with any applicable manufacturer's manuals or instructions;
 (ii) by competent and duly qualified personnel only; and (iii) in accordance
with applicable governmental regulations, if any.




e.

Alterations:  Lessee shall not alter, or add attachments to, the Equipment
without first obtaining the written consent of Lessor.  Any such alterations or
attachments shall be made at Lessee's expense and shall not interfere with the
normal and satisfactory operation or maintenance of the Equipment.  The
manufacturer may incorporate engineering changes or make temporary alterations
to the Equipment upon request of Lessee.  Unless Lessor shall otherwise agree in
writing, all such alterations and attachments shall be and become the property
of Lessor or, at the option of Lessor, shall be removed by Lessee at the
termination of this Agreement as to such Equipment and the Equipment restored at
Lessee's expense to its original condition, reasonable wear and tear only
excepted.




f.

Personal Property Character:  Lessee acknowledges that the Equipment is and
shall remain personal property throughout the term of this Agreement.  Lessee
shall not permit the Equipment to become an accession to other goods or a
fixture to, or part of, any real property.




g.

Compliance with Laws:  Lessee shall comply with all applicable laws, regulations
and orders relating to the Equipment and this Agreement.  Lessee shall pay all
fines and penalties for late registration, moving violations or other
infractions or violations of law with respect to the Equipment or Lessee's use
of the Equipment.




h.

Commercial Use:  The Equipment is leased solely for commercial or business
purposes.




i.

Software:  In the event the Equipment includes software (including all
documentation, later versions, updates, and modifications) (herein "Software"),
the following shall apply:  (i) Lessee shall possess and use the Software in
accordance with the terms and conditions of any license agreement ("License")
entered into with the owner/vendor of such Software (at Lessor's request, Lessee
shall provide a complete copy of the License to Lessor); (ii) as due
consideration for Lessor's payment of the Software price and for providing the
Software to Lessee at a lease rate (as opposed to a debt rate), Lessee agrees
that Lessor is leasing (and not financing) the Software to Lessee; and (iii)
except as otherwise specifically provided herein, the Software shall be deemed
Equipment for all purposes under the Lease.




7.

MAINTENANCE AND REPAIRS; RETURN OF EQUIPMENT:




a.

General Maintenance:  Subject to the following provisions of this Section 7,
during the continuance of this Agreement and at its expense, Lessee (i) shall
keep the Equipment in good repair, working order and condition;  (ii) shall make
all necessary adjustments, repairs and replacements, in accordance with
Manufacturer specifications;  (iii) shall furnish all required parts,
mechanisms, devices and servicing; and (iv) shall not use or permit the
Equipment to be used for any purpose for which, in the opinion of the
manufacturer or service company, the Equipment is not designed or suitable.
 Such parts, mechanisms and devices shall immediately become part of the
Equipment for all purposes hereunder.




b.

Service Company:  During the continuance of this Agreement and at its own
expense, Lessee shall enter into and maintain in force a contract with the
manufacturer or other qualified maintenance organization for maintenance of each
item of Equipment.  Such contract as to each item shall commence upon expiration
of the manufacturer's warranty period, if any, relating to such item.  Lessee
shall furnish Lessor with a copy of such contract upon demand.




c.

Return of Equipment:  At the end of the Initial Period or ultimate Renewal
Period, as applicable, and provided that Lessee has timely elected the "Return
Option" described in Section 19m of this Agreement, then at Lessee's expense,
Lessee shall  return the Equipment to Lessor within the time, and at the
location within the Continental United States, designated in writing by Lessor.
 Upon such return, the Equipment shall be in the same operating order, repair,
condition and appearance as on the Acceptance Date, excepting reasonable wear
and tear from proper use thereof, but including all engineering changes
theretofore prescribed by the manufacturer.   If the Equipment or its component
parts were packed or crated for shipping when new, Lessee shall pack or crate
the same carefully and in accordance with any recommendations of the Supplier or
manufacturer before redelivering the item(s) to Lessor.  Lessee shall also
deliver to Lessor all plans, specifications, operating manuals, software
documentation, discs, warranties and other documents furnished by the
manufacturer or supplier of the Equipment and all other documents in Lessee's
possession relating to the maintenance and method of operation of such
Equipment.  Lessee shall return and convey to Lessor at no cost to Lessor all
upgrades and/or enhancements made to the Equipment that are inherent to the
functioning of the Equipment.   Lessee shall provide maintenance qualification
letters and/or arrange for and pay the cost of repairs which are necessary for
the manufacturer or qualified maintenance organization to accept the Equipment
under contract maintenance at its then standard rates.  With regard to Software,
at the time of return of the Equipment, Lessee shall (i) return to Lessor the
Software








3

Initial           




--------------------------------------------------------------------------------

(including all upgrades and modifications and all Licenses) and all copies, in
whole or part, made by Lessee, (ii) at Lessor's written request, delete from its
systems all Software then installed, destroy all copies or duplicates thereof,
and certify in writing that such copies and duplicates have been destroyed, that
all installed Software has been deleted, and that Lessee has returned the
Software, with all upgrades, modifications, Licenses, copies and duplicates, to
Lessor; and (iii) cease using the Software altogether.  Upon receipt of Software
from Lessee, Lessor shall be responsible to return the Software to the
owner/vendor so that Lessee shall not be in breach of any software license.  At
Lessor's written request, Lessee shall provide free storage for any item of
Equipment for a period not to exceed sixty (60) days after the expiration of the
Agreement before returning such item to Lessor and shall permit Lessor access to
the Equipment for inspection and/or resale.  If Lessee shall fail to return each
item of Equipment in the manner and condition provided herein, Lessee shall be
obligated, upon Lessor's demand, to reimburse Lessor for all expenses incurred
by Lessor in restoring the Equipment to such required condition and shall be
liable for any reduction in value as a result of Lessee's failure to return the
Equipment in the condition and manner provided herein.  If Lessee shall fail
timely to return an item of Equipment to Lessor's designated location, such item
shall be deemed lost within the meaning, and subject to the provisions of,
Section 12c of this Agreement.




8.

OWNERSHIP AND INSPECTION:




a.

Ownership:  The Equipment shall at all times remain the property of Lessor or
its assigns.  By this Agreement, Lessee acquires no ownership rights in the
Equipment.  Lessor may affix (or require Lessee to affix) tags, decals or plates
to the Equipment indicating Lessor's ownership, and Lessee shall not permit
their removal or concealment.  Lessor shall be shown as the owner of the
Equipment on all vehicle titles and licenses, as applicable.




b.

No Liens:  LESSEE SHALL KEEP THE EQUIPMENT AND LESSEE'S INTEREST UNDER THIS
AGREEMENT FREE AND CLEAR OF ALL LIENS AND ENCUMBRANCES, EXCEPT THOSE PERMITTED
BY LESSOR OR ITS ASSIGNS.




c.

Access:  Lessor, its assigns and their respective agents shall have free access
to the Equipment at all reasonable times during normal business hours for the
purpose of inspecting the Equipment and for any other purpose contemplated by
this Agreement.




d.

Notification of Loss:  Lessee shall immediately notify Lessor in writing of all
details concerning any damage or loss to the Equipment arising from any cause,
including but not limited to the alleged or apparent improper manufacture,
functioning, or operation of the Equipment.




9.

WARRANTIES:




a.

Limitation on Warranties: LESSEE ACKNOWLEDGES THAT LESSOR HAS NOT MADE ANY
REPRESENTATIONS OR WARRANTIES OF ANY KIND, EXPRESS OR IMPLIED, WITH RESPECT TO
THE EQUIPMENT, INCLUDING, WITHOUT LIMITATION, WARRANTIES RELATING TO ANY OF THE
FOLLOWING:  (i) THE DESCRIPTION, CONDITION, DESIGN, QUALITY OR PERFORMANCE OF
THE EQUIPMENT;  (ii) ITS MERCHANTABILITY OR FITNESS OR SUITABILITY FOR ANY
PARTICULAR PURPOSE WHETHER OR NOT DISCLOSED TO LESSOR; AND (iii) DELIVERY OF THE
EQUIPMENT FREE OF THE RIGHTFUL CLAIM OF ANY PERSON BY WAY OF INFRINGEMENT OR THE
LIKE.  LESSOR EXPRESSLY DISCLAIMS ALL SUCH WARRANTIES.  LESSOR SHALL HAVE NO
LIABILITY TO LESSEE FOR ANY CLAIM, LOSS, OR DAMAGE OF ANY KIND OR NATURE
WHATSOEVER, INCLUDING SPECIAL OR CONSEQUENTIAL DAMAGES.  LESSEE EXPRESSLY WAIVES
ALL RIGHTS AND REMEDIES UNDER SECTIONS 508 THROUGH 522 OF UCC2A (AS DEFINED
HEREIN) AND ELECTS INSTEAD THE REMEDIES PROVIDED BY THIS AGREEMENT TO THE
FULLEST EXTENT ALLOWED BY APPLICABLE LAW.




b.

Assignment of Warranties:  Lessor hereby assigns to Lessee all assignable
warranties on the Equipment, as described in Lessor's purchase contract, which
assignment shall be effective only (i) during the Initial Period and any Renewal
Period, as defined hereinafter, and (ii) so long as no uncured Event of Default
exists.




10.

NET LEASE; LESSEE'S OBLIGATIONS ABSOLUTE AND UNCONDITIONAL:




a.

Net Lease:  This Agreement is a "net lease" and, as between Lessor and Lessee,
Lessee shall be responsible for all costs, expenses and claims of every nature
whatsoever arising out of or in connection with or related to this Agreement or
the Equipment (including, but not limited to, transportation in and out,
packing, installation, deinstallation and shipping).











4

Initial           




--------------------------------------------------------------------------------

b.

Absolute Payment Obligation:  LESSEE AGREES THAT ITS MONTHLY RENTAL AND OTHER
OBLIGATIONS HEREUNDER SHALL BE IRREVOCABLE, INDEPENDENT, ABSOLUTE, AND
UNCONDITIONAL AND SHALL NOT BE SUBJECT TO ANY ABATEMENT, REDUCTION, RECOUPMENT,
DEFENSE, OFFSET OR COUNTERCLAIM OTHERWISE AVAILABLE TO LESSEE AGAINST LESSOR;
NOR, EXCEPT AS OTHERWISE EXPRESSLY PROVIDED HEREIN OR AS AGREED TO BY LESSOR IN
WRITING, SHALL THIS AGREEMENT TERMINATE FOR ANY REASON WHATSOEVER BEFORE THE END
OF THE INITIAL PERIOD OR ANY RENEWAL PERIOD THEN IN EFFECT.




11.

ASSIGNMENT:




a.

No Assignment by Lessee:  LESSEE MAY NOT ASSIGN THIS AGREEMENT OR ANY OF ITS
RIGHTS HEREUNDER OR SUBLEASE THE EQUIPMENT WITHOUT THE PRIOR WRITTEN CONSENT OF
LESSOR.  NO PERMITTED ASSIGNMENT OR SUBLEASE SHALL RELIEVE LESSEE OF ANY OF ITS
OBLIGATIONS HEREUNDER.




b.

Lessor Assignments:  Lessor may sell and assign some or all of its rights and
interests in any Equipment, and in any Equipment Schedule hereunder, to another
party ("Lessor's Assignee"), either outright or as collateral security for
loans.  Upon notice of any such assignment and as provided by instructions from
Lessor, Lessee shall pay its Monthly Rental and perform its other obligations
hereunder to Lessor's Assignee (or to another party designated by Lessor's
Assignee).  Upon any such sale or assignment, LESSEE'S OBLIGATIONS TO LESSOR'S
ASSIGNEE UNDER THE ASSIGNED EQUIPMENT SCHEDULE SHALL BE ABSOLUTE AND
UNCONDITIONAL, AND LESSEE WILL NOT ASSERT AGAINST LESSOR'S ASSIGNEE ANY CLAIM,
DEFENSE OR COUNTERCLAIM WHICH LESSEE MIGHT HAVE AGAINST LESSOR.  Lessor's
Assignee shall have all of the rights but none of the obligations of Lessor
under this Agreement.  Notwithstanding any assignment by Lessor, Lessor's
Assignee shall not be deemed to have assumed or to be obligated to perform any
of the obligations of Lessor, and after such assignment Lessor shall continue to
be responsible for all of Lessor's obligations under the Lease.  Upon request by
Lessor in connection with a proposed sale or assignment, Lessee shall promptly
provide all information (including but not limited to updated financial
statements), and shall execute and deliver all documents (including but not
limited to consents to the proposed assignment and acknowledgements of the
assignment), as requested by Lessor or Lessor’s Assignee.




c.

UCC2A Rights:  In connection with any assignment by Lessor of its interest in
the Equipment or in this Agreement, Lessee acknowledges that the assignment will
not materially change the duty of, or materially increase the burden or risk
imposed on, Lessee; and Lessee waives its right, if any, to demand Lessor's
Assignee to comply with the provisions of Utah Uniform Commercial Code--Leases,
Utah Code Annotated, Title 70A, Chapter 2a (as it now exists or is hereafter
modified) ("UCC2A"), dealing with adequate assurance and assumption
requirements, among other things.  




d.

Confirming Documents:  Upon any such assignment, Lessee agrees to execute any
document reasonably requested by Lessor acknowledging such assignment and
affirming to Lessor's Assignee basic provisions of this Agreement and the
Equipment Schedule, and Lessee shall authenticate (and hereby authorizes the
filing of) any UCC financing statements and amendments reasonably requested by
Lessor or the assignee.




e.

Counterparts:  Only one executed counterpart of any Equipment Schedule shall be
marked "Original"; any other executed counterparts shall be marked "Duplicate
Original" or "Counterpart."  No security interest in any Equipment Schedule may
be created through the transfer and possession of any counterpart other than the
"Original."




12.

RISK OF LOSS ON LESSEE:




From and after the date the Equipment is delivered to Lessee and until the
Equipment is returned to Lessor as provided in the Agreement, Lessee shall bear
all risk of loss, damage, theft, or destruction to the Equipment, however
caused.  If any item of Equipment is rendered unusable as a result of any
physical damage to or destruction of the Equipment or if any item of Equipment
is lost or stolen, then:




a.

Notice:  Lessee shall give Lessor immediate notice thereof, and this Agreement
as to such item shall continue in full force and effect without any abatement of
any Monthly Rental.  Lessee shall determine and notify Lessor, within fifteen
(15) days after the date of occurrence of such damage or destruction, whether
such item of Equipment can be repaired.




b.

Repair:  If Lessee determines that such item of Equipment can be repaired,
Lessee shall cause such item of Equipment to be repaired promptly at Lessee's
expense and shall promptly provide Lessor with a copy of each repair receipt.











5

Initial           




--------------------------------------------------------------------------------

c.

Replacement or Payment:  If Lessee determines that the item of Equipment cannot
be repaired or if the item of Equipment is lost or stolen, then at Lessor's sole
option, Lessee shall either (i) at its expense promptly replace such item of
Equipment with like equipment having a comparable or greater value and convey
title to such replacement to Lessor free and clear of all liens and
encumbrances, whereupon this Agreement shall continue in full force and effect
as though such loss, damage, theft, or destruction had not occurred, or (ii) pay
Lessor an amount equal to “Lessor’s Damages” determined in accordance with
Sections 16e and 16h of this Agreement as if an uncured Event of Default had
occurred.




d.

Insurance Proceeds:  All proceeds of insurance received by Lessor or Lessee
under any insurance policy shall be applied toward the cost of any such repair
or replacement.




13.

INSURANCE:




During the continuance of this Agreement as to each Equipment Schedule, Lessee,
at its expense, shall keep in effect (i) an all risk casualty insurance policy
covering the Equipment designated in such Equipment Schedule that includes,
without limitation, coverage against extended coverage risks, vandalism, theft,
and malicious mischief, for amounts not less than the Casualty Loss Value of the
Equipment determined under any casualty loss schedule attached to the Equipment
Schedule, or if none is attached, then for amounts not less than the replacement
cost of each item of Equipment, with Lessor and its assigns designated as
insured and loss payees under such policy; and (ii) a commercial general
liability policy in amounts acceptable to Lessor and that designates Lessor and
its assigns as co-insured.  All such insurance policies shall be with licensed
insurance companies acceptable to Lessor; shall prohibit cancellation or
modification thereof without at least thirty (30) days prior written notice to
Lessor; shall be evidenced by certificates of insurance or other written
evidence acceptable to Lessor; and shall provide that as to Lessor, its
successors and assigns, the insurance shall not be invalidated by any act,
omission or neglect of Lessee.  Lessee shall pay any deductibles on such
policies. Lessee hereby appoints Lessor as Lessee's attorney-in-fact (coupled
with an interest) with full power and authority to make claims, receive payments
and endorse documents, checks or drafts as necessary or advisable to secure
payments due under any policy contemplated hereby on account of a casualty loss.
 If Lessee shall at any time fail to obtain and maintain in full force and
effect each of the insurance policies required by this section or shall fail to
provide evidence of the existence of such policies immediately upon Lessor's
request, Lessor shall be entitled (but not required) to obtain insurance
containing coverages comparable to the coverages required of Lessee by this
section and shall be entitled (but not required) to maintain such insurance
until Lessee shall provide evidence of insurance coverage complying with this
section; and Lessee shall promptly upon demand reimburse Lessor for all
insurance premiums paid by Lessor, plus a reasonable administrative fee.




14.

INDEMNIFICATION:




Except for the gross negligence or willful misconduct of Lessor or as otherwise
provided herein, Lessee shall indemnify Lessor against, and hold Lessor harmless
of and from, any and all claims (including without limitation, claims involving
strict or absolute liability and any claim alleging latent and other defects,
whether or not discoverable by Lessor or Lessee and any claim for patent,
trademark or copyright infringement), actions, suits, proceedings, costs,
expenses (including reasonable attorney fees incurred by Lessor either in
enforcing this indemnity or in defending against such claims), damages and
liabilities at law or in equity, arising out of, connected with or resulting
from this Agreement or the Equipment (including without limitation the delivery,
possession, use, operation, condition, lease, return, storage or disposition
thereof).  For purposes of this section, the term "Lessor" shall include Lessor,
its successors and assigns, and their respective shareholders, directors,
officers, representatives and agents, and the provisions of this section shall
survive expiration or earlier termination of this Agreement with respect to
events occurring before such expiration or termination.




15.

EVENTS OF DEFAULT:




The occurrence of any one or more of the following events (each an "Event of
Default") shall constitute a default under this Agreement:




a.

Monthly Rental:  Lessee fails to pay any Interim Rental or Monthly Rental when
the same becomes due or any other amount when it becomes due hereunder.




b.

Transfers:  Except as expressly provided herein, Lessee attempts to, or does,
remove, sell, assign, transfer, encumber, sublet, or part with possession of any
one or more items of the Equipment, or any interest under this Agreement, except
as expressly permitted herein.




c.

Attachment; Abandonment:  Through the act or omission of Lessee, any item of
Equipment becomes subject to any levy, seizure, attachment, assignment or
execution; or Lessee abandons any item of Equipment.








6

Initial           




--------------------------------------------------------------------------------




d.

Other Obligations:  (i) Lessee shall be in default under any other Equipment
Schedule or agreement executed with Lessor, (ii) Lessee fails to sign and
deliver to Lessor any document requested by Lessor in connection with the Lease
or shall fail to do any thing determined by Lessor to be necessary or desirable
to effectuate the transaction contemplated by the Lease or to protect Lessor's
rights and interests in the Lease and Equipment, (iii)  Lessee or any Guarantor
shall fail to provide financial statements to Lessor as provided in Section 19i
hereof; or (iv) Lessee shall fail to observe or perform any of the other
obligations required to be observed or performed by Lessee hereunder and such
failure to observe or perform shall continue uncured for ten (10) days after
written notice thereof is given to Lessee.




e.

Misrepresentation:  Any of Lessee's representations and warranties made in this
Agreement or in connection herewith shall be false or misleading in any material
respect.




f.

Change in Financial Condition:  There occurs any material adverse change in the
Lessee's financial condition; Lessee ceases doing business as a going concern,
makes an assignment for the benefit of creditors, is insolvent, admits in
writing its inability to pay its financial obligations as they become due, files
a voluntary petition in bankruptcy, becomes the debtor pursuant to an order for
relief entered in any bankruptcy case, files a petition seeking for itself any
reorganization, arrangement, composition, readjustment, liquidation, dissolution
or similar arrangement under any present or future statute, law or regulation,
or files an answer admitting the material allegations of a petition filed
against it in any such case or proceeding, or consents to or acquiesces in the
appointment of a trustee, receiver or liquidator of it or of all or any
substantial part of its assets or properties; or Lessee or any of its
shareholders, general partners, limited partners, members, trustees or other
interest holders shall take any action seeking its dissolution or liquidation.




g.

Involuntary Proceedings:  Within thirty (30) days after the commencement of any
proceeding against Lessee seeking an order for bankruptcy relief or any
reorganization, arrangement, readjustment, liquidation, dissolution, or similar
relief under any present or future statute, law or regulation, such proceeding
shall not have been dismissed, or if within thirty (30) days after the
appointment, without Lessee's consent or acquiescence, of any trustee, receiver,
or liquidator of it or of all or any substantial part of its assets and
properties, such appointment shall not be vacated.




16.

REMEDIES:




Upon the occurrence of any Event of Default by Lessee, Lessor shall have the
option, with or without giving notice to Lessee, to do any one or more of the
following:




a.

Enforcement:  Lessor may enforce this Agreement according to its terms;




b.

Cure:  Lessor may advance funds on Lessee's behalf to cure the Event of Default,
whereupon Lessee shall immediately reimburse Lessor therefor, together with late
charges accrued thereon.




c.

No Delivery:  Lessor may refuse to deliver the Equipment to Lessee;




d.

Termination:  By notice to Lessee, Lessor may terminate this Agreement as to any
or all Equipment Schedules;




e.

Lessor's Damages:  Lessor shall be entitled to the aggregate of following
damages (“Lessor’s Damages”), and Lessee shall be liable for and shall pay to
Lessor all such Lessor’s Damages (i) all sums due and payable under the
Equipment Schedule for all periods up to and including the later of (A) the date
an Event of Default has occurred or (B) the date on which Lessor commences an
action to enforce its rights under this Agreement; (ii) all costs and expenses
incurred by Lessor on account of such default, including, but not limited to,
all court costs and reasonable attorney fees; and (iii) all reasonable damages
as provided by law, including but not limited to "Liquidated Damages" as defined
and set forth below.  The aggregate of Lessor’s Damages payable per this
subsection 16e shall bear interest at the rate of 18 percent per annum
(provided, however, that the interest rate shall not exceed the highest rate
allowed by prevailing law) until paid in full, both before and after judgment.




f.

Possession of Equipment:  Whether or not this Agreement is terminated as to any
or all Equipment Schedules, Lessor may (i) take possession of any or all of the
Equipment listed on any or all Equipment Schedules, wherever situated and for
such purpose, Lessor may enter upon any Lessee's premises without any court
order and without liability for so doing (Lessee hereby waives any action for
trespass or damages by reason of such entry or taking possession); and/or (ii)
cause Lessee (and Lessee hereby agrees) to assemble the Equipment and either
make it available to Lessor at a place designated by Lessor or return it to
Lessor as provided in this Agreement.











7

Initial           




--------------------------------------------------------------------------------

g.

Recovery of Monthly Rental:  Lessor may sue for and recover all Monthly Rental
and other payments (including but not limited to late charges) that accrue after
the occurrence of the Event of Default, as the same become due.




h.

Liquidated Damages:  Lessor may recover from Lessee, as liquidated damages
("Liquidated Damages") for loss of a bargain and not as a penalty to secure
performance, an amount equal to the present value (discounted at the rate of
four percent per annum) of all future Monthly Rentals plus an amount equal to
the present value (discounted at the rate of four percent per annum) of any
fixed price purchase option or, if none, the fair market value of the Equipment
as of the end of the Initial Period (or any Renewal Period then in effect),
provided that in the absence of proof of such value, the value as of the end of
the Initial Period (for purposes of calculation of Liquidated Damages only and
not for any other purpose) shall be presumed to be 25% of the Equipment's
original cost, and the value as of the end of any Renewal Period shall be
presumed to be 30% less than it was at the end of the next previous Period.
Lessor and Lessee acknowledge that actual damages which Lessor would sustain as
the result of an Event of Default are extremely difficult to estimate at the
time of execution of this Agreement, that the formula for Liquidated Damages set
forth herein is reasonable in light of the anticipated harm to Lessor which
would be caused by an Event of Default, and that the application of said formula
is reasonably likely to place Lessor in a position equivalent to the position
Lessor would occupy if no Event of Default had occurred.




i.

Sell or Lease:  Lessor may sell, dispose of, hold, use, or lease any Equipment
as Lessor in its sole discretion may determine without any duty, except as
provided below, to account to Lessee.  Lessor may purchase at any such sale, and
Lessor shall not be obligated to give preference to the sale, lease, or other
disposition of the Equipment over the sale, lease, or other disposition of
similar equipment owned or leased by or through Lessor.  The following
Subsection j shall apply to any sale or lease:




j.

Payment to Lessee:  If Lessor has recovered all of Lessor's Damages, then Lessor
shall pay to Lessee, promptly after receipt thereof, all rentals or proceeds
(after deducting all of Lessor's expenses incurred in connection with reletting
or selling the Equipment), in excess of Lessor's damages, received from the
reletting or sale of the Equipment.




k.

Nonexclusive Remedies:  Lessor may exercise any and all rights and remedies
available at law or in equity, including those available under the Uniform
Commercial Code (including sections thereof dealing with leases) as enacted in
Utah or in any state in which the Equipment is located, and including those
available under any other applicable law.  The rights and remedies afforded
Lessor hereunder shall not be deemed to be exclusive, but shall be cumulative
and shall be in addition to any rights or remedies provided by law.  Lessor's
failure to enforce promptly any right hereunder shall not operate as waiver of
such right, and Lessor's waiver of any default shall not constitute a waiver of
any subsequent or other default.  Lessor may accept late payments or partial
payments of amounts due under this Agreement and may delay enforcing any of
Lessor's rights hereunder without losing or waiving any of Lessor's rights under
this Agreement. In addition to all of the foregoing remedies, at Lessor’s sole
option upon the occurrence of an Event of Default, the Lessee's Purchase Option
(as defined in Section 19m) shall automatically be extinguished and shall be
replaced by the Lessee's obligation (the "Purchase Obligation") to purchase the
Equipment for a sum equal to the greater of (i) twenty-five percent of the
Equipment's original cost or (ii) the Equipment's in-place fair market value, as
defined in Section 19m.




l.

Protection of Equipment:  In the event Lessor in good faith believes the
Equipment to be in danger of misuse, abuse or confiscation or to be in any other
way threatened; or believes in good faith that the Equipment is no longer
sufficient or has declined or may decline in value; or believes in good faith
for any other reason that the prospect of payment or performance has become
impaired, Lessor shall have the right, in its sole discretion, to either require
additional collateral or declare the entire indebtedness under any Lease
immediately due and payable.




17.

TAX INDEMNITY:




This Agreement is entered into on the basis that Lessor shall be the owner of
the Equipment for federal and state income tax purposes and entitled to such
deductions, credits, and other benefits as are provided an owner of personal
property, including but not limited to the maximum Modified Accelerated Cost
Recovery System deductions ("depreciation") for the MACRS Property Class life
under the Internal Revenue Code of 1986 ("Code") and deductions for interest
paid or accrued with respect to any loan made to or assumed by Lessor or its
assigns to finance the purchase of the Equipment (collectively referred to
herein as the "Tax Benefits").  If, with respect to any item of Equipment,
Lessor or its assigns shall not have or shall lose the right to claim all or any
portion of the Tax Benefits or if all or any portion of the Tax Benefits shall
be disallowed or recaptured (hereinafter referred to as "Tax Benefit Loss") due
to the acts or omission of Lessee, then the following provisions shall be
applicable:




a.

Payment by Lessee:  Subject to the exceptions set forth below, Lessee shall,
within thirty (30) days after written notice from Lessor that a Tax Benefit Loss
has occurred, pay to Lessor, at Lessor's option, either a lump-sum payment or an








8

Initial           




--------------------------------------------------------------------------------

increase to the remaining monthly payments due under the Equipment Schedule in
an amount which, after taking into account the effects of interest, penalties,
and additional taxes payable by Lessor as a result of the Tax Benefit Loss and
the receipt of payment hereunder, will cause Lessor's net effective after-tax
return over the term of the Equipment Schedule to equal the net effective
after-tax return which would have been available if Lessor had been entitled to
the utilization of all Tax Benefits.




b.

Date of Loss:  For purposes hereof a Tax Benefit Loss shall occur upon the
earliest of (i) the payment by Lessor to the Internal Revenue Service or the
applicable state revenue office of the tax increase resulting from such Tax
Benefit Loss, or (ii) the adjustment of the tax return of Lessor to reflect such
Tax Benefit Loss.




c.

Limitation on Loss:  Notwithstanding the foregoing, Lessor shall not be entitled
to a payment hereunder on account of any Tax Benefit Loss directly attributable
to any of the following:  (i) any act on the part of Lessor which causes a Tax
Benefit Loss;  (ii) the failure of Lessor to have sufficient taxable income or
tax liability to utilize such Tax Benefits; or (iii) the happening of any other
event with respect to Lessor (such as disqualifying change in Lessor's business
or characterization of Lessor as a personal holding company) which causes a Tax
Benefit Loss.




d.

Owner:  This section is expressly made for the benefit of, and shall be
enforceable by, Lessor, any person, firm corporation, or other entity to which
Lessor transfers title to all or a portion of the Equipment, and their
respective successors and assigns (collectively, the "Owner").  For the purpose
hereof, the term "Owner" shall include an affiliated group (within the meaning
of the Code) of which a person or entity is a member for any year in which a
consolidated income tax return is filed for such affiliated group.  Lessee shall
indemnify and hold harmless any such Owner from any Tax Benefit Loss on the same
terms and to the same extent as it would have indemnified Lessor and held Lessor
harmless if said Owner were the Lessor hereunder.  All of Lessor's rights and
privileges arising from the indemnities contained herein shall survive the
expiration or other termination of this Agreement.




18.

COVENANT OF QUIET POSSESSION:




So long as no Event of Default has occurred and is continuing, Lessor shall not
interfere with Lessee's right to quiet possession of the Equipment, subject to
and in accordance with the terms and conditions of this Agreement.




19.

GENERAL:




a.

Integration:  All schedules or riders to this Agreement, Equipment Schedules
executed hereunder, schedules or riders attached to Equipment Schedules, other
documents referred to in Equipment Schedules, and Acceptance Certificates,
whether they are signed before, on, or after the date of this Agreement, are
incorporated into this Agreement by this reference.  Each Equipment Schedule,
together with such related documents and this Agreement, shall constitute the
entire agreement between the parties with respect such Equipment Schedule and
the lease represented thereby.




b.

Modification:  This Agreement may not be amended or modified except by writing,
signed by a duly authorized representative of each party, but no such amendment
or modification needs further consideration to be binding.  Notwithstanding the
foregoing, Lessee authorizes Lessor to amend any Equipment Schedule to identify
more accurately the Equipment (including, without limitation, supplying serial
numbers or other identifying data), and such amendment shall be binding on
Lessor and Lessee unless Lessee objects thereto within fifteen (15) days after
receiving notice of the amendment from Lessor.




c.

Interpretation:  The provisions of this Agreement shall be deemed to be
independent and severable.  The invalidity or partial invalidity of any one
provision or portion of this Agreement under the laws of any jurisdiction shall
not affect the validity or enforceability of any other provision of this
Agreement.  The captions and headings set forth herein are for convenience of
reference only and shall not define or limit any of the terms hereof.




d.

Notices:  Notices hereunder shall be in writing and addressed to the other party
at that party's address stated herein or such other address as provided by
notice hereunder and shall be effective:  (i) upon the next business day, if
sent by guaranteed overnight express service (such as Federal Express); (ii) on
the same day, if personally delivered; or (iii) three (3) days after mailing if
sent by certified or registered U.S. mail, postage prepaid and addressed to the
other party.




e.

Legal Matters:




i.

Governing Law:  This Lease shall be governed by, and shall be interpreted
pursuant to the substantive laws of, the State of Utah without regard to choice
of law rules.











9

Initial           




--------------------------------------------------------------------------------

ii.

Waiver of Jury Trial:  LESSEE HEREBY UNCONDITIONALLY WAIVES ITS RIGHTS TO A JURY
TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON, OR ARISING OUT OF, OR
RELATING, DIRECTLY OR INDIRECTLY, IN ANY WAY TO THIS AGREEMENT, ANY OF THE
RELATED DOCUMENTS, ANY DEALINGS BETWEEN LESSEE AND LESSOR (OR ANY ASSIGNEE OF
LESSOR) RELATING TO THE SUBJECT MATTER OF THIS AGREEMENT OR ANY RELATED
TRANSACTIONS, AND/OR THE RELATIONSHIP THAT IS BEING ESTABLISHED BETWEEN LESSEE
AND LESSOR (OR ITS ASSIGNEE).  THE SCOPE OF THIS WAIVER IS INTENDED TO BE
ALL-ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY BE FILED IN ANY COURT
(INCLUDING, WITHOUT LIMITATION, CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY
CLAIMS, AND ALL OTHER COMMON LAW AND STATUTORY CLAIMS).  THIS WAIVER IS
IRREVOCABLE, MEANING THAT IT MAY NOT BE MODIFIED EITHER ORALLY OR IN WRITING,
AND THE WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS
OR MODIFICATIONS TO THIS AGREEMENT, TO ANY RELATED DOCUMENTS, AND TO ANY OTHER
DOCUMENTS OR AGREEMENTS RELATING TO THE TRANSACTION WHICH IS THE SUBJECT OF THIS
AGREEMENT OR ANY RELATED TRANSACTION.  IN THE EVENT OF LITIGATION, THIS
AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.




iii.

Jurisdiction; Venue; Self-Authentication:  Each party to this Agreement
irrevocably submits itself to the personal jurisdiction of state and federal
courts located in Salt Lake County, Utah.  The jurisdiction and venue of any
action for enforcement or interpretation of this Agreement shall lie solely with
those courts, and each party waives any objection that it might have to
jurisdiction or venue; provided, however, that at Lessor’s sole election and
without waiving the right to commence or continue any litigation in Salt Lake
County, Utah, Lessor may commence an action in any state where any of the
Equipment may be located in order to obtain and enforce a writ of replevin or
other appropriate order or judgment granting possession, control and quiet use,
enjoyment and ownership of the Equipment to Lessor. Each party acknowledges that
minimum contacts exist between that party and the state of Utah relating to this
Agreement. This Agreement and every Schedule and other document or instrument
relating to it is self-authenticating within the scope and meaning of Rule
902(9), Utah Rules of Evidence, dealing with commercial paper, signatures
thereon, and documents relating thereto.




f.

Binding Effect:   Lessee hereby represents and warrants that the Agreement was
duly authorized, executed and delivered by Lessee and constitutes the legal,
valid and binding obligation of Lessee, enforceable against Lessee. The
provisions of this Agreement shall inure to the benefit of and shall bind Lessor
and Lessee and their respective permitted successors and assigns.




g.

Financing Statements and Fees:  Lessee authorizes Lessor to file one or more
initial financing statements and amendments describing the Equipment and
appoints Lessor as Lessee's attorney-in-fact (coupled with an interest) to
execute any such financing statements if Lessee's signature is required in any
relevant jurisdiction.  Lessee will cooperate with Lessor in protecting Lessor's
interests in the Equipment, the Lease and the amounts due under the Lease,
including, without limitation, the authentication and delivery of Uniform
Commercial Code statements and filings and other documents reasonably requested
by Lessor.  Lessee shall pay all costs of filing any initial financing
statements, continuation or termination statements or amendments with respect to
the Equipment and/or the Lease, including without limitation any intangibles
tax, documentary stamp tax or other similar tax or charge relating thereto; and
Lessee shall pay all costs of all UCC or other lien searches deemed necessary or
advisable by Lessor.  Lessee will do whatever may be necessary or advisable to
have a statement of the interest of Lessor in the Equipment noted on any
certificate of title relating to the Equipment and will deposit said certificate
with Lessor.  Lessee will execute and deliver to Lessor such other documents and
written assurances and take such further action as Lessor may request to more
fully carry out the implementation, effectuation, confirmation and perfection of
the Lease and any rights of Lessor thereunder.  Lessee grants to Lessor a
security interest in all deposits and other property transferred or pledged to
Lessor to secure the payment and performance of all Lessee's obligations under
the Lease.  Further to protect Lessor's interest in the Equipment, Lessee shall
make the Equipment available for a pre-funding inspection.  Lessee shall pay all
costs associated with such inspection.  If Lessee defaults hereunder, then
Lessor shall automatically be constituted as Lessee's attorney-in-fact (coupled
with an interest) for the purpose of carrying out the provisions of this
section.




h.

Opinion of Counsel:  Upon request, Lessee shall provide to Lessor an opinion of
its counsel as to Lessee's legal standing, the authorization and execution of
this Agreement and other documents, the enforceability of this Agreement against
Lessee, and other matters reasonably requested.




i.

Financial Statements:  Within 15 days after Lessor's request, Lessee, and each
guarantor shall provide to Lessor a copy of its annual audited financial
statements (or, at Lessor's option, unaudited financial statements with
corresponding tax returns if no audit is performed) and any quarterly or interim
financial statements whether audited or unaudited.  Lessee certifies and
warrants that the financial data and the information which Lessee (and each
guarantor) submits to Lessor in connection with this Agreement is, or will be,
as appropriate, a true and complete statement of the matters therein contained.











10

Initial           




--------------------------------------------------------------------------------

j.

Provisional Security Interest:  In the event a court of competent jurisdiction
or other governing authority shall determine that this Agreement is not a "true
lease" or that Lessor (or its assigns) does not hold legal title to or is not
the Owner of the Equipment, then this Agreement shall be deemed to be a security
agreement with Lessee, as debtor, having granted to Lessor, as secured party, a
security interest in the Equipment effective upon the earlier of the date of
this Agreement or the filing of a financing statement, pursuant to Utah Code
Ann. § 70A-9a-502(4), as amended, containing a collateral description
sufficiently broad to include the Equipment within its coverage; and Lessor
shall have all of the rights, privileges, and remedies of a secured party under
the Utah Uniform Commercial Code.




k.

Attorney Fees.  Lessee shall reimburse Lessor for all charges, costs, expenses
and reasonable attorney fees incurred by Lessor (a) in defending or protecting
its interest in the Equipment; (b) in the execution, delivery, administration,
amendment or enforcement of the Lease or the collection of any rent or other
payments due under the Lease; (c) in any lawsuit or other legal or
arbitration/mediation proceeding to which the Lease gives rise, including,
without limitation, actions in tort; and (d) in connection with any bankruptcy
case, stay relief measure or adversary proceeding in connection with any
bankruptcy case.




l.

UCC2A Matters:  As to new Equipment, Lessee acknowledges that Lessor did not
select, manufacture or supply the Equipment, that Lessor acquired the Equipment
in connection with this Agreement (i.e., in connection with this lease), and
that either (i) Lessee has received a copy of the contract by which Lessor
acquired the Equipment, or (ii) Lessor has informed Lessee in writing (A) of the
identity of the supplier, (B) that Lessee may have rights under said contract
and may be entitled, under UCC2A, to the benefit of promises and warranties,
including those of any third party, provided to Lessor by said supplier in
connection with or as a part of the contract by which Lessor acquired the
Equipment, and (C) that Lessee may and should contact the supplier to receive an
accurate and complete description of such rights including any disclaimers or
limitations on them or of the remedies thereunder.  Lessee acknowledges that
each Equipment Schedule executed pursuant to this Agreement shall qualify as and
be a finance lease within the meaning of UCC2A.




m.

Lessee's Options at End of Initial Period.   At the end of the Initial Period of
any Lease, but subject to notification requirements stated hereinafter, Lessee
shall exercise one of the following options:




i.

In-Place Fair Market Value Purchase. Lessee shall purchase the Equipment (the
"Purchase Option") for its "In-Place Fair Market Value" as of the end of the
Initial Period, upon the following terms: "In-Place Fair Market Value"
("In-Place Value") is defined as the price which a willing buyer (under no
compulsion to buy) would pay and a willing seller (under no compulsion to sell)
would accept for the Equipment as installed and in place as of the end of the
Initial Period ( i.e., costs of de-installing and removing the Equipment from
its location of use at the end of the Initial Period, and costs of moving the
Equipment to a new location and installing it there, shall not be deducted from
value).  If Lessor and Lessee are unable, at least 120 days before the end of
the Initial Period, to agree upon the Equipment's In-Place Value, the In-Place
Value shall be determined by appraisal to be conducted by an appraiser mutually
acceptable to the parties (and if the parties cannot agree upon an appraiser,
each party shall select an appraiser, and the appraisers shall designate a third
appraiser who shall perform the appraisal).  Lessee shall cooperate reasonably
with Lessor and the appraiser in facilitating the appraisal and shall reimburse
Lessor for all expenses associated with any appraisal, including (without
limitation) the appraisal referred to above and any appraisal obtained by Lessor
in anticipation of, or in the course of, negotiations seeking a mutually agreed
purchase price. Lessee shall pay for the Equipment, and concurrently therewith
shall reimburse Lessor for all appraisal expenses, upon the later of the
following dates: (a) the end of the Initial Period; or (b) ten days after Lessor
shall deliver to Lessee an invoice for the In-Place Value as determined above
and for the appraisal expenses. Upon completion of Lessee's purchase of the
Equipment, Lessor shall deliver to Lessee a bill of sale transferring to Lessee
all of Lessor's right, title and interest in and to the Equipment,   said
transfer to be "as is, where is," without warranty express or implied, all
implied warranties being expressly disclaimed; or




ii.

Extension. Lessee shall extend the Lease (the "Extension Option") for twelve
months (the "Renewal Period") beyond the Initial Period upon the same terms
governing the Initial Period (which terms shall include, but not be limited to,
payment of Monthly Rental at the same rate provided in the Equipment Schedule
and provision of notification of exercise of an end-of-period option); or




iii.

Return of Equipment. At Lessee's sole expense, Lessee shall return the Equipment
to Lessor (the "Return Option") at a location within the continental United
States specified by Lessor; provided that this option shall be available only if
all of the following conditions shall have been met before the end of the
Initial Period: (a) all Monthly Rental, late charges, taxes, interest, penalties
and all other sums owing under the subject Equipment Schedule shall have been
paid; (b) all requirements of Sections 6(d), 6(e) and 7(c) of this Agreement
shall have been met; and (c) Lessor and Lessee shall have entered into a new
Equipment Schedule for the lease of new equipment having an original cost of not
less than the Equipment which is the subject of the existing Equipment Schedule,
such lease to be on terms which (i) shall be no less favorable (from a
commercially reasonable standpoint) to Lessor than the terms of the existing





11

Initial         




--------------------------------------------------------------------------------

Equipment Schedule and (ii) shall provide a rate of return to Lessor which shall
be reasonably consistent with the rates of return negotiated by Lessor on
reasonably similar transactions with other lessees commencing during the 60-day
period immediately before the end of the Initial Period.




Exercise of the foregoing options shall be subject strictly to the following
procedures: At least 180 days, but not more than 240 days, before the expiration
of the Initial Period, Lessee shall provide notice to Lessor (by certified U.S.
mail, postage prepaid and return receipt requested) specifying the option which
Lessee elects.  Notwithstanding any assignment which Lessor may have made of
some or all of its interest in the Equipment Schedule, Lessee shall provide the
notice to ACC Capital Corporation in addition to providing notice to any
assignee of ACC Capital Corporation. If Lessee shall fail to provide timely
notice of election of the Purchase Option or the Return Option, such failure
shall constitute Lessee's irrevocable election of the Extension Option. At the
end of the Renewal Period arising out of election of the Extension Option, and
subject to the same notification requirements applicable to the Initial Period,
Lessee shall exercise one of the options applicable to the end of the Initial
Period, and all references to "Initial Period" shall in that context mean
"Renewal Period." Lessee's failure to provide timely notice of election of the
Purchase Option or the Return Option at the end of such Renewal Period shall
constitute election of the Extension Option for another Renewal Period of 12
months. The effect of this provision is that unless and until Lessee shall
provide timely notice of exercise of the Purchase Option or the Return Option,
the Extension Option shall automatically be in effect from 12-month period to
12-month period.




n.

Multiple Lessees:  Lessee and all parties comprising Lessee are jointly and
severally responsible and liable to Lessor under this Agreement.  Lessor may,
with the consent of any one of the Lessees hereunder, modify, extend or change
any of the terms hereof without consent or knowledge of the others, without in
any way releasing, waiving or impairing any right granted to Lessor against the
others.




IN WITNESS WHEREOF, Lessor and Lessee have executed this Agreement effective as
of the day and year first above written.   LESSEE ACKNOWLEDGES THAT EVERY
PROVISION OF THIS AGREEMENT HAS BEEN DULY NEGOTIATED, READ, AND ACCEPTED BY
LESSEE AND THAT EACH PROVISION IS OF BARGAINED-FOR SIGNIFICANCE.  




LESSOR:

ACC Capital Corporation




By:

/s/ Kirsten Patterson




Title:

VP







LESSEE:      

Broadcast International, Inc.




FEIN or SS No.

87-0395567




By:

/s/ Rodney M. Tiede




Title:  

CEO











12

Initial         


